Citation Nr: 0807792	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, 
to include chloracne, to include as due to exposure to 
herbicides.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for unstable blood 
pressure.

6.  Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from April 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his spouse testified at a Board 
hearing at the RO in January 2008.

The issue of entitlement to service connection for a skin 
disability, to include chloracne and to include as due to 
exposure to herbicides, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have combat duty and none of his 
alleged in-service stressors have been corroborated by 
official records or any other supportive evidence.

2.  A back disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is a 
back disability otherwise related to the veteran's active 
duty service.

3.  Bronchitis was not manifested during the veteran's active 
duty service or for many years thereafter, nor is bronchitis 
otherwise related to the veteran's active duty service.

4.  Unstable blood pressure was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is unstable blood pressure otherwise related to the 
veteran's active duty service, nor may it be presumed to be 
related to the veteran's active duty service.

5.  A liver disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a liver disability otherwise related to the veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2007).

2.  A back disability was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§  1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Bronchitis was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§  1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  Unstable blood pressure was not incurred or aggravated 
during the veteran's active duty service, nor may it be 
presumed to have been incurred or aggravated during active 
duty service.  38 U.S.C.A. §§  1110, 1112, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2007).

5.  A liver disability was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§  1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in March 2001, March 2006, and November 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased ratings, and effective date claims, as 
well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims. 

Although the notice letters were not all timely in that most 
of them were issued subsequent to issuance of the rating 
decisions on appeal, the veteran has not been prejudiced from 
this error because the denial of the veteran's claims in this 
appeal renders moot any question as to the appropriate 
disability rating or effective date to be assigned.  

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims.  
The record includes limited service records, VA treatment 
records, and appropriate VA medical examinations.  It appears 
from the claims file that the veteran's file has been rebuilt 
and that service medical records that were once associated 
with the file are now missing and cannot be located.  The 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

While the complete service records are not of record, the RO 
appears to have undertaken all possible development to obtain 
records generated during the veteran's active duty service, 
including obtain service personnel records.  However, 
multiple responses from the National Personnel Records Center 
(NPRC) indicate that the remaining service medical records do 
not exist at its facility and that further attempts to obtain 
the records from NPRC would be futile. As such, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

There is post-service medical evidence of PTSD dated in 
recent years.  In order to establish service connection for 
PTSD, however, the diagnosis must be based upon participation 
in combat with the enemy, POW experiences, or a verified in-
service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

In an April 1999 statement, the veteran claimed to have been 
awarded a Bronze Star for his service in Vietnam.  An April 
2001 VA examination report shows that the veteran reported 
his stressors as his camp in Vietnam being overrun and him 
seeing lots of dead bodies and body parts.  He also said they 
were bombed constantly and that he found it difficult to take 
orders from other people and put up with people.  The veteran 
did not respond to a March 2001 VA letter requesting specific 
information about his claimed stressors, such as dates and 
places and name of other individuals involved.  The veteran's 
service personnel records show that he was a substorage 
specialist during his time in Vietnam.  These records contain 
no evidence of awards, medals or citations evincing combat 
duty.  

As the veteran's service personnel records do not suggest 
participation in combat and the record does not show, nor is 
it alleged, that he is a former POW, his alleged in-service 
stressors must be corroborated.

In spite of a specific request from the RO, the veteran 
provided no specific dates, names or locations for his 
alleged stressors.  Additionally, the veteran has also not 
submitted any statements from witnesses or any other 
corroborating evidence to help verify his alleged PTSD 
stressors.  

VA cannot attempt to verify these incidents without more 
details regarding the time, place, and name of people 
involved.  The veteran has only provided general descriptions 
of service in a combat area, with insufficient details 
regarding time, date and place or individuals involved.  
Generally, anecdotal incidents such as these alleged events 
are not researchable, since incidents can only be officially 
researched if they have been reported and documented.  See 38 
C.F.R. § 3.159 (c)(2)(i).  As such, the veteran's alleged in-
service stressors have not been verified.

In summary, the Board finds that the veteran did not have 
combat duty and that his alleged in-service stressors have 
not been corroborated by official records, buddy statements, 
or any other supportive evidence.  Accordingly, the claim of 
service connection for PTSD must be denied.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304(f).

Back, Bronchitis, Unstable Blood Pressure, Liver

As noted above, there are no available service medical 
records to show any disease, injury, or event involving the 
back, bronchitis, blood pressure or liver during the 
veteran's period of active duty service.  The Board finds it 
particularly persuasive that there is no competent medical 
evidence of complaints or diagnoses involving the back, 
bronchitis, blood pressure or liver until 2001, more than 30 
years after the veteran's discharge from active duty service.  
Moreover, there is no competent medical evidence which 
relates any of the veteran's current complaints or diagnoses 
of back disability, bronchitis, unstable blood pressure or 
liver disability to his period of active duty service.  As 
such, the Board finds that entitlement to service connection 
for a back disability, bronchitis, unstable blood pressure 
and a liver disability is not warranted.

With respect to the veteran's "unstable blood pressure" 
claim, the Board believes this encompasses a claim for high 
blood pressure, or hypertension.  Certain chronic 
disabilities, such as hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As noted above, the 
first evidence of post-service high blood pressure is not 
until 2001, several decades after the veteran's discharge 
from active duty service and well outside the one-year 
presumptive period following discharge.  As such, service 
connection for unstable blood pressure is not warranted under 
the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.

Service connection for a back disability is denied.

Service connection for bronchitis is denied.

Service connection for unstable blood pressure is denied.

Service connection for a liver disability is denied.




REMAND

The veteran contends that he suffers from chloracne resulting 
from Agent Orange exposure during his Vietnam service.  Under 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to 
veteran's who served in Vietnam during a certain time period, 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  

The list of diseases associated with exposure to certain 
herbicide agents includes chloracne or other acneform disease 
consistent with chloracne, multiple myeloma, porphyria 
cutanea tarda, and soft-tissue sarcoma.  The diseases listed 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, and porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within a year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(emphasis added); see also Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  The veteran did serve in Vietnam during 
the appropriate time period and it is therefore presumed that 
he was exposed to herbicide agents.  38 C.F.R. 
§ 3.307(a)(6)(iii).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).

The veteran's essential argument is that he suffers from a 
current chloracne disability which is related to exposure to 
herbicides during his active duty military service.  As the 
veteran's service medical records are missing, there is no 
evidence of chloracne or any other acne condition during 
active duty service.  Additionally, there is no record of any 
treatment for acne until 2001, more than 30 years after the 
veteran's discharge from active duty service.  There is an 
April 2001 VA examination report which diagnoses the veteran 
with chloracne; however, because the record does not 
demonstrate that the veteran's chloracne manifested itself 
within one year of the veteran's last exposure to Agent 
Orange, the Board finds that the veteran cannot avail himself 
of the Agent Orange presumptive provisions.  

Nevertheless, as noted above, the Board must also consider 
entitlement to service connection for chloracne on a direct 
service connection basis.  In addition to the April 2001 VA 
examination report which shows that the examiner diagnosed 
the veteran with chloracne, there is also a March 2004 VA 
examination report which shows that the veteran does not have 
a current diagnosis of chloracne.  Thus, it is unclear from 
the record if the veteran currently has a diagnosis of 
chloracne.  The Board finds that a remand is necessary to 
afford the veteran an examination to determine if he meets 
the criteria for a current diagnosis of chloracne and, if so, 
if such current chloracne is etiologically related to the 
veteran's active duty service.

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the veteran 
to undergo a VA examination.  It is 
imperative that the veteran's c-file be 
made available to the examiner for review 
in connection with the examination, with 
particular emphasis paid to the April 2001 
and March 2004 VA examination reports.  
The examiner should be asked to diagnose 
all current dermatologic conditions.  For 
each diagnosis made, the examiner should 
opine as to whether it is at least as 
likely as not that the current 
dermatological condition is etiologically 
related to the veteran's active duty 
service.  The examiner should provide a 
rationale for all opinions expressed.  If 
the examiner cannot provide the requested 
opinions without resorting to mere 
speculation, he or she should so state.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record and readjudicate the claim.  If 
any benefits sought remain denied, the 
veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


